



Exhibit 10.18

FOURTH AMENDMENT TO CREDIT AGREEMENT

        THIS AGREEMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 28, 2006, by and between UNITED FINANCIAL CORP., a Minnesota
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

        WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of October 30, 2002, as amended from time to time (“Credit Agreement”).

        WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

        1.       Section 1.1 (a) hereby amended (a) by deleting “November 1,
2006” as the last day on which Bank will make advances under the Line of Credit,
and by substituting for said date “September 28, 2007,” and (b) by deleting “One
Million Dollars ($1,000,000.00)” as the maximum principal amount available under
the Line of Credit, and by substituting for said amount “Two Million Dollars
($2,000,000.00),” with such changes to be effective upon the execution and
delivery to Bank of a promissory note dated as of July 31, 2006 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.

        2.       Section 4.3 (d) is hereby deleted in its entirety, and the
following substituted therefor:

          “(d)       as soon as available, and in any event no later than 60
days after the end of each June and December, the complete Parent Company Only
Financial Statements for Small Bank Holding Companies (FR Y-9SP) required to be
filed by Borrower semi-annually with the Federal Reserve Bank in the applicable
Federal Reserve District.”


        3.       Section 7.2 is hereby amended by deleting the reference to
“5500 Wayzata Blvd. Suite 145, Golden Valley, MN 55416, Attn: Mr. Weise” as the
Borrower’s address, and by substituting in its place “945 Winnetka Ave. No.,
Suite 145, Golden Valley, MN 55427.”

        4.       Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.


-1-

--------------------------------------------------------------------------------


        5.       Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

UNITED FINANCIAL CORP.   By:    /s/   Kurt R. Weise Title:   Chairman


WELLS FARGO BANK, NATIONAL ASSOCIATION   By:    /s/   Michael E. Bodeen  
Michael E. Bodeen
Vice President


















-2-

--------------------------------------------------------------------------------